DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-40 are presented for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting Rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

eTerminal Disclaimer

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 10,990,584. Although the conflicting claims are not identical, they are not patentably 

The following table shows the claim 1 in the instant application 17/211,497 that is rejected by corresponding claim 1 of U.S. Patent No.  US 10,990,584

Instant Application 17/211,497
Patent No. US 10,990,584
Claim 21.  A computer-implemented method performed by an attestation provider system, the method comprising: 
      receiving, from a client device, a request to execute an algorithm, wherein the request includes: an identifier of the algorithm and an identifier of a data set containing data to be used as input to the algorithm, wherein the identifier of the algorithm is obtained by the client device from a record stored on a blockchain, and wherein the record is associated with a digital signature of attestation provider system; 

     sending a response to the client device including the results data set.

     receiving a request from a client device requesting access to a data set or execution of an algorithm, the request including: 
     a decentralized algorithm identifier (DAI) data structure, wherein the DAI data structure includes an identifier of the algorithm, an identifier of an application programming interface (API) endpoint to which the request is sent, and one or more inputs to the algorithm,

     a decentralized schema identifier (DSI), wherein the DAI, DDI, and DSI were obtained by the client device from a blockchain; 
     executing the algorithm using data contained in the data set to obtain a results data set; and 
     sending a response to the client device including the results data set.




Claim Rejections - 35 USC § 102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-40 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Callahan et al., Pub. No. US 2020/0036707.


receiving, from a client device, a request to execute an algorithm, wherein the request includes: an identifier of the algorithm and an identifier of a data set containing data to be used as input to the algorithm, wherein the identifier of the algorithm is obtained by the client device from a record stored on a blockchain, and wherein the record is associated with a digital signature of attestation provider system (Abstract, paragraphs [0006-0007, 0048, 0188, 0190, 0192, 0196); 
executing the algorithm using data contained in the data set to obtain a results data set (paragraphs [0123-0129, 0190-0192, 0210]); and 
sending a response to the client device including the results data set (paragraphs [0121-0122, 0210-0224]).  

As to claim 22, Callahan et al. teach the computer-implemented method of claim 21, wherein the request is received at an application programming interface (API) endpoint managed by the attestation provider system, and wherein the API endpoint is identified in the record stored on the blockchain (paragraphs [0009-0012, 0048, 0187-0189, 0192]).  

As to claim 23, Callahan et al. teach the computer-implemented method of claim 21, wherein the request further includes at least one value to be used as input to the algorithm (paragraphs [0123-0129, 0190-0192, 0210]).  


As to claim 25, Callahan et al. teach the computer-implemented method of claim 21, wherein the request is received at an application programming interface (API) endpoint managed by the attestation provider system, and wherein the client device obtains an address of the API endpoint using an identifier resolver service (paragraphs [0196-0199]).

As to claim 26, Callahan et al. teach the computer-implemented method of claim 21, wherein the algorithm is subject- specific, and wherein the request further includes an identifier of a subject, and wherein the method further includes: requesting an indication of the subject's consent from an authorization service to perform the algorithm, wherein the authorization service stores consent policies indicating subject consent (paragraphs [0056, 0059-0060, 0187, 0196]).  

As to claim 27, Callahan et al. teach the computer-implemented method of claim 21, wherein the results data set is returned in an attestation claims structure, wherein the attestation claims structure is digitally signed by the attestation provider system, and wherein the response is sent via a secure channel (Secure client/server communications, paragraphs [0008-0009, , 0165, 0229]).


As to claim 29, Callahan et al. teach the computer-implemented method of claim 21, further comprising generating an attestation receipt and storing the attestation receipt on the blockchain, wherein the attestation receipt includes evidence of consent from a subject to which the data set pertains (paragraphs [0006-0007, 0048-0049, 0056, 0059-0060, 0186-0187, 0196, 0229-0232]).

As to claim 30, Callahan et al. teach the computer-implemented method of claim 21, wherein the attestation provider system is implemented at least in part using computing resources provided by a cloud provider network (paragraphs [0054, 0129, 0195, 0205, 0238]).

As to claim 31, Callahan et al. teach the computer-implemented method of claim 21, wherein the algorithm generates a response that is one of: an aggregate-level response, or a subject-specific response (paragraphs [0065, 0079-0082]).

As to claim 32, Callahan et al. teach the computer-implemented method of claim 21, wherein the identifier of the algorithm is a data structure further including at least one of: an identifier of a namespace of the attestation provider system, a resolvable identifier of the algorithm, an algorithm description, an algorithm author identifier, an indication of 

As to claim 33, Callahan et al. teach the computer-implemented method of claim 21, wherein the request further includes an identifier of a schema of the data set, and wherein the identifier of the schema is a data Inventor(s): Anirban Basak et al.Examiner: Not yet assigned Application No.: 17/211,497- 3/6- Art Unit: Not yet assignedstructure including at least one of: an identifier of a namespace of the attestation provider system, a resolvable identifier of a schema, a data set type, a schema author identifier, terms of service, a timestamp, public key information of the attestation provider system, a digital signature of the attestation provider system (digital signature, timestamp (paragraphs [0006-0007, 0073, 190, 196])).

As to claim 34, Callahan et al. teach the computer-implemented method of claim 21, further comprising generating an attestation receipt, wherein the attestation receipt is a data structure including at least one of: an identifier of a namespace of the attestation provider system, a resolvable identifier of the algorithm, a resolvable identifier of the data set, a resolvable identifier of a schema, a hash of a consent token used by the client computing device, a timestamp, public key information of the attestation provider system, or a digital signature of the attestation provider system (digital signature, timestamp (paragraphs [0006-0007, 0073, 0190, 0196])).

As to claims 35-40, they have similar limitations as claims 21-26; therefore, they are rejected under the same rationale.

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   U.S. Patent Documents:  
US 20200162254 A1	Moreno; Bernardo et al.
US 20200162251 A1       Wentz; Christian
US 20200084046 A1	    Bessonov; Alexander et al.
US 20200137064 A1      Wu; Pengfei et al.
US 20190253254 A1	      Brownlee; Johnathan W. et al.
US 20190356491 A1	   Herder, III; Charles H. et al.
US 20190312734 A1      Wentz; Christian T. et al.
US 20190164156 A1      Lindemann; Rolf
US 20190013948 A1	MERCURI; Marc E. et al.
US 10530577 B1	Pazhoor; Mohamed et al.
US 20200259643 A1	Pazhoor; Mohamed et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG K CHAU whose telephone number is 571-270-1754.  The examiner can normally be reached on Monday – Friday 7:30am-4:00pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUNG K CHAU/Primary Examiner, Art Unit 2153